19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff Appellant,v.Custodian INGRAM;  Sargeant Jackson, Defendants Appellees.
No. 93-7105.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 20, 1994.Decided:  February 24, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-147-H).
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order reinstating his voluntarily dismissed cases pending review of the dismissal.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED